DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021 was filed after the mailing date of the Notice of Allowance on 27 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1, 4 – 8, 10, 11, 15 – 18, and 20 are pending.  Claims 1, 4, 5, 11, and 15 were amended.  Claims 2, 3, 9, 12 – 14, and 19 are cancelled. 
	

Allowable Subject Matter
Claims 1, 4 – 8, 10, 11, 15 – 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 11, the closest prior art of record, Wisbey, Lee, Won, Roberts, and Hong, either singularly or in combination, fail to anticipate or render obvious the method or device comprising 

wherein when the activity engagement level is greater than a first threshold, the activity guide notifications are output at a first frequency, and when the activity engagement level is less than or equal to the first threshold, the activity guide notifications are output at a second frequency less than the first frequency, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 4 – 8, 10, 15 – 18, and 20, the closest prior art of record, Wisbey, Lee, Won, Roberts, and Hong, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 11, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862